SPAETH, President Judge,
concurring and dissenting:
I agree with the majority’s disposition of the Rule 1100 issue, but I believe that a new trial should be ordered because of the prosecutor’s misconduct.
In the course of the prosecutor’s summation, the following occurred:
MR. ZEGLEN: They have been found guilty in any event.
However, I cannot pick and choose my witnesses. Sure, I would like to have law-abiding citizens as witnesses. The problem is that crimes usually aren’t committed in front of law-abiding citizens. It is other criminals who see crimes committed. They are the ones who see the crimes. Robert Ahlborn and Scott Dunn, they are criminals. They have lied. The defendant, Michael Johnson, is their friend. What does that tell you about Michael Johnson? Ask yourselves that. Who do criminals associate with?
MR. BOWER: Objection.
THE COURT: Objection sustained. The jury will disregard that last statement.
MR. BOWER: Your Honor, may we approach the bench?
THE COURT: You may.
SIDEBAR DISCUSSION HELD ON THE RECORD
MR. BOWER: Your Honor, at this time, I think that is extremely prejudicial, and I would like a mistrial based on prosecutorial misconduct.
THE COURT: The Court does not feel that it is that prejudicial and with our cautionary instructions, we do not think that the motion is a proper motion, and we refuse it.
MR. BOWER: Thank you, Your Honor.
END OF SIDEBAR DISCUSSION
MR. BOWER: Your Honor, may we have a more explicit cautionary instruction on that?
THE COURT: I believe our instruction is sufficient.
*363N.T. 100-101.
The trial court acknowledges that these remarks “were improper and should not have been made,” Slip Op. at 8, but goes on to say that they were not prejudicial, and that in any event, the court’s cautionary instruction “cure[d] the impropriety,” id. To the contrary, as defense counsel properly argued to the court, see quotation supra, and argues to us, Brief for Appellant at 27, the remarks were “extremely prejudicial.”
Where prosecutorial misconduct is claimed, we must “determine whether the unavoidable effect of the contested comments was to prejudice the jury, forming in their minds fixed bias and hostility towards the accused so as to hinder an objective weighing of the evidence and impede the rendering of a true verdict.” Commonwealth v. Brown, 489 Pa. 285, 297, 414 A.2d 70, 76 (1980); Commonwealth v. McNeal, 456 Pa. 394, 319 A.2d 669 (1974); Commonwealth v. Goosby, 450 Pa. 609, 301 A.2d 673 (1973). If the comments are found prejudicial, a new trial is required. Commonwealth v. Gilman, 470 Pa. 179, 192, 368 A.2d 253, 259 (1977).
It has consistently been held that the prosecutor must limit his remarks to the facts in evidence and to legitimate inferences from those facts. Commonwealth v. Revty, 448 Pa. 512, 516, 295 A.2d 300, 302 (1972). He may not “interject his personal beliefs as to either the guilt of the defendant or the credibility of a witness nor may he argue from facts which may be within his personal knowledge but which are not of record.” Commonwealth v. Joyner, 469 Pa. 333, 365 A.2d 1233 (1976). Here, the prosecutor flagrantly violated these standards. Instead of relying on the evidence, he added the weight of his own assertion as counsel for the Commonwealth that the witnesses had “lied”; and instead of accepting the burden of proving the defendant’s guilt, he invited the jury to find guilt by association — an invitation incompatible with the most fundamental provisions of our system of justice.
*364“Prosecutorial misconduct in argument is of special concern because of the possibility that the jury will give special weight to the prosecutor’s arguments.” Commonwealth v. Kuebler, 484 Pa. 358, 399 A.2d 116, 118 (1979) (quoting American Bar Association Standards Relating to the Prosecution Function, § 5-8 Commentary). In Commonwealth v. Lipscomb, 455 Pa. 525, 317 A.2d 205 (1974), it was held that the prosecutor’s allusions to the defendant and his alleged associates as “hoodlums” and “animals” required a new trial. “Such expressions of personal belief,” stated the court, “have no legitimate place in a district attorney’s argument.” Id., 455 Pa. at 528, 317 A.2d at 207. See also Commonwealth v. Joyner, supra, 469 Pa. at 338, 365 A.2d at 1235 (“Calling the present defendant the ‘leader of this pack of murderers,’ of course, is the same thing as calling him a murderer directly; and if a murderer, then guilty.”). See generally Commonwealth v. Cronin, 464 Pa. 138, 346 A.2d 59 (1975) (“a prosecuting attorney may not indulge in personal assertions of guilt of a defendant either by direct statement or indirectly by figure of speech”).
As for the trial court’s cautionary instruction: when a prosecutor makes remarks as egregious as those made here, the trial court should respond with a much firmer admonition than simply saying that “[t]he jury will disregard that last statement.” So mild and general an instruction is likely to be understood by the jury as meaning that nothing very much wrong was said. In addition, and more important, the court’s instruction was so incomplete as to be misleading. The court only instructed the jury to “disregard that last statement.” The prosecutor, however, had made several statements, all improper. His “last statement” was, “Ask yourselves that. Who do criminals associate with?” Under the court’s instruction the jury was free to consider as proper argument the prosecutor’s other statements: that Ahlborn and Scott “are criminals. They have lied. The defendant, Michael Johnson, is their friend.” Finally, it should be noted that defense counsel expressly *365requested “a more explicit cautionary instruction”, see quotation supra, but the court refused, id.
I submit that neither this court nor a trial court does service to the cause of justice by condoning such unprofessional argument as occurred here. We should order a new trial.